    Case 3:20-cv-00965-SPM Document 57 Filed 06/14/21 Page 1 of 6 Page ID #232




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    LOGAN GREEN,

                          Plaintiff,

    v.                                                     Case No. 20-cv-00965-SPM

    STEPHANIE WAGGONER, and
    SHAWN DUFFY, 1

                          Defendants.

                                 MEMORANDUM AND ORDER
MCGLYNN, District Judge:

          This matter is before the Court on a motion to dismiss filed by Defendants Waggoner and

Duffy pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. 49). Plaintiff Logan Green filed

a response in opposition, Defendants filed a reply brief, Plaintiff Green filed a motion to strike the

reply, and Defendants responded. (Docs. 52, 53, 54, 55, 56). For the following reasons, the motion

to strike is granted and the motion to dismiss is denied.

                                                 BACKGROUND

         In considering a motion to dismiss, the Court accepts as true the following well-pleaded

allegations of the Complaint. See Lett v. City of Chi., 946 F. 3d 398, 399 (7th Cir. 2020). On

December 15, 2011, Plaintiff Logan Green was convicted of criminal charges and sentenced on

two counts by the 22nd Judicial Circuit Court in McHenry County, Illinois. (Doc. 1). As to the

first count, he was sentenced to serve three years imprisonment and a one year term of mandatory

supervised release (“MSR”). As to the second count, Green was sentenced to serve six years




1
 The Clerk of Court is directed to modify the docket to reflect the proper names of Defendants as identified in the
motion to dismiss accordingly: Stephanie Waggoner (“Stephanie Wagner”) and Shawn Duffy (“Sean Duffy”). (See
Doc. 49).
                                                  Page 1 of 6
Case 3:20-cv-00965-SPM Document 57 Filed 06/14/21 Page 2 of 6 Page ID #233




imprisonment and two years of MSR. The court ordered the sentences to run concurrently for a

total of four and one-half years with day-for-day good time credit and one and one-half years of

MSR. Green was released and began to serve his parole in Winnebago Count, Illinois, on May 13,

2016.

        On January 30, 2017, while still on parole, Green was arrested and charged for two new

unrelated criminal offenses in DuPage County, Illinois. A criminal proceeding commenced, and

Green remained incarcerated in the DuPage County jail during the pendency of the criminal

proceeding. On October 17, 2017, Green was sentenced to two 2-year terms of imprisonment to

run concurrently by the 18th Judicial Circuit Court. Upon sentencing, Green was transferred to the

Northern Reception Center for the Illinois Department of Corrections (“IDOC”).

        Around December 2017, Green received a calculation sheet with a recorded release date of

May 13, 2020. The calculation sheet was incorrect insofar as it failed to account for Green’s actual

time served and purported to impose additional MSR time not mandated under the original

December 15, 2011 McHenry County Circuit Court sentencing order. Green filed a grievance

challenging the accuracy of his release date and emphasizing his proper release date was December

12, 2017. He was transferred Vandalia Correctional Center (“Vandalia”) in January 2018.

        At Vandalia, Green again filed a grievance that was eventually forwarded to Defendant

Duffy, Vandalia’s Records Office Manager. A meeting was scheduled, at which Duffy told Green

that he would not change Green’s calculation and informed Green that Green would need to “go

to court” to be released from prison.

        After this meeting, the Office of the McHenry County State’s Attorney filed a pleading in

Green’s criminal case styled as “People’s Motion to Correct the Mittimus.” The state’s attorney

requested the 22nd Judicial Circuit Court to enter an order retroactively change the December 15,

2011 sentencing order for the purpose of increasing Green’s MSR from two to four years. The
                                           Page 2 of 6
Case 3:20-cv-00965-SPM Document 57 Filed 06/14/21 Page 3 of 6 Page ID #234




Circuit Court denied the motion.

       Green continued to bring the miscalculation of his sentence to Duffy’s attention, but his

requests for recalculation and release were dismissed. Green complained about Duffy’s conduct to

the Warden of Vandalia, Defendant Waggoner, and informed Waggoner that he should have been

released in December 2017. After ten months of repeated complaints, Green’s sentence was

recalculated on December 13, 2018, and he was released the same day.

                                           ARGUMENTS

       Defendants argue that Green’s claims should be dismissed for failure to state a claim

because his claims have not yet accrued. (Doc. 50). Pursuant to the Supreme Court’s ruling in Heck

v. Humphrey, a plaintiff is barred from seeking damages in a civil rights suit if the judgment would

imply the invalidity of his conviction, sentence, or action taken in prison disciplinary proceedings,

unless that conviction or action had already been invalidated in another proceeding. (Id. at p. 2-3)

(citing 512 U.S. 477, 487 (1994)). Furthermore, the Seventh Circuit in Savory v. Cannon

expounding on the ruling in Heck, noted that a plaintiff had no cause of action under Section 1983

until the plaintiff’s conviction was set aside, even in instances where the inmate is no longer

incarcerated and habeas relief is no longer available. (Id. at p. 3) (citing 947 F. 3d 409 (7th Cir.

2020)). Defendants argue that it is clear from the Complaint that Green has not received a favorable

termination of the underlying sentence, and thus, his claims have not yet accrued.

       Green argues that his claims are not barred by the decisions in Heck or Savory because he

is not challenging his underlying criminal convictions. (Doc. 52). He asserts that the Complaint

puts forth allegations that Defendants disobeyed a valid sentencing order, and therefore, in order

to pursue this lawsuit, his underlying conviction and resulting sentence must remain intact. In

support of his position, Green cites to the Seventh Circuit decision in Figgs v. Dawson, where the

Seventh Circuit provided that “[i]incarceration beyond the date when a person is entitled to be
                                           Page 3 of 6
Case 3:20-cv-00965-SPM Document 57 Filed 06/14/21 Page 4 of 6 Page ID #235




released violates the Eighth Amendment if it is the product of deliberate indifference.” (Id. at p. 6)

(citing 829 F. 3d 895, 902-03 (7th Cir. 2016)).

                                        MOTION TO STRIKE

       Local Rule 7.1(c) provides that “reply briefs are not favored and should be filed only in

exceptional circumstances.” The party filing such a reply brief must state the exceptional

circumstances in their reply. Id.

       Defendants argue that exceptional circumstances exist justifying a reply to Plaintiff

Green’s response because Green misstates appropriate case law and Defendants’ argument in his

response in opposition to the motion to dismiss. (Doc. 53, p. 1) (citing SDIL-LR 7.1(c)). To refute

Green’s allegation that they cannot cite any facts or inferences supporting their position,

Defendants reference dicta in Wells v. Caudill, in which the Seventh Circuit discusses how the

decision in Savory “could be understood to mean that someone in [the plaintiff’s] position needs

to obtain a ruling from a state court establishing his proper release date.” (Id. at p. 2) (citing 967

F. 3d 598, 601-602 (7th Cir. 2020)).

       Green has moved to strike the reply brief filed by Defendants arguing Defendants have not

articulated any exceptional circumstances that warrant its filing. (Docs. 54, 55). Green states that

Defendants, instead, have used their reply brief to raise new arguments not included in their motion

to dismiss. Because the arguments were not previously raised, they are waived, and the reply

should be stricken. In the alternative, Green asks for leave to file a sur-reply instanter.

       Defendants have failed to demonstrate exceptional circumstances warranting a reply, and

their reply brief will be stricken. Defendants argue that exceptional circumstances exist because

Green misstates the appropriate case law and their arguments, but they do not elaborate on this

argument. They merely reassert their contention that Green has failed to state claim based on the

Heck line of cases, specifically the Savory opinion, and then introduce an additional Seventh
                                            Page 4 of 6
Case 3:20-cv-00965-SPM Document 57 Filed 06/14/21 Page 5 of 6 Page ID #236




Circuit case that was not discussed in the motion to dismiss. General disagreement with opposing

parties’ arguments or framing of factual allegations does not provide exceptional circumstances.

Additionally, the applicability and weight of the dicta in the Wells decision regarding the ability

of state prisoners to seek damages in federal court for sentence miscalculations would require

further briefing. See Wells, 967 F. 3d at 605 (Ripple, K., dissenting) (noting that Judge

Easterbrook’s discussion regarding the applicability of the Eighth Amendment to situations where

an inmate is held beyond his lawful release date was raised without briefing and oral argument);

Dr. Robert L. Meinders, D.C., Ltd. V. UnitedHealthcare, Inc., 800 F. 3d 853, 858 (7th Cir. 2015)

(finding that the district court denied a party’s due process by denying the motion to strike a reply

and then prohibiting the party leave to file a sur-reply brief). For these reasons, the motion to strike

is GRANTED.

                                        MOTION TO DISMISS

       The purpose of a motion to dismiss under Rule 12(b)(6) is to address the legal sufficiency

of the plaintiff’s claim for relief, not the merits of the case or whether the plaintiff will ultimately

prevail. Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014); Gibson v. City

of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). In reviewing a motion to dismiss under Rule 12(b)(6),

the Court must construe the complaint in the light most favorable to the plaintiff, accept as true all

well-pleaded facts, and draw all possible inferences in the plaintiff’s favor. See, e.g., Hecker v.

Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (quoting Tamayo v. Blagojevich, 526 F.3d 1074,

1081 (7th Cir. 2008)). To survive a motion to dismiss, the complaint must allege facts sufficient

to “‘state a claim to relief that is plausible on its face’ and ‘raise a right to relief above the

speculative level.’” Camasta, 761 F.3d at 736 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)).

       Green’s claims, as pled in the Complaint, are not barred by the holdings in Heck or Savory.
                                            Page 5 of 6
Case 3:20-cv-00965-SPM Document 57 Filed 06/14/21 Page 6 of 6 Page ID #237




As Green argues, he is not challenging his underlying criminal convictions or resulting sentences.

Green asserts that his constitutional rights were violated when IDOC staff held him beyond his

release date as prescribed by the state courts. At this early stage, the Court does see how a judgment

in favor of Green regarding Defendants’ alleged conduct would invalidate his convictions or

sentences. The Seventh Circuit has repeatedly found that allegations that corrections “staff

intentionally held [an inmate] for too long state a claim under the Eighth Amendment.” Turner v.

Godinez, 693 F. App’x 449, 545 (7th Cir. 2017) (citing Werner v. Wall, 836 F.3d 751, 760–61 (7th

Cir. 2016); Figgs, 829 F.3d at 902–03; Burke v. Johnston, 452 F.3d 665, 667 (7th Cir. 2006);

Campbell v. Peters, 256 F.3d 695, 700 (7th Cir. 2001)). See also Childress v. Walker, 787 F. 3d

433 (7th Cir. 2015). Furthermore, as to his Fourteenth Amendment claim, it “is difficult to imagine

a more fundamental deprivation of liberty,” which required due process. (Doc. 50; Doc. 52-2, p.

3) (citing Brzowski v. Baldwin, No. 17-c-9339, slip op. at 3 (N.D. Ill. Oct. 9, 2018). See also Armato

v. Grounds, 766 F. 3d 713, 722 (7th Cir. 2014) (finding that the plaintiff’s due process claim

regarding sentence miscalculation failed as a matter of law at the summary judgment phase).

       Therefore, the Court finds that Green’s claims have accrued, and his pleadings are

sufficient to state a claim. The motion to dismiss is DENIED.

       IT IS SO ORDERED.

       DATED: June 14, 2021

                                                       s/Stephen P. McGlynn
                                                      STEPHEN P. MCGLYNN
                                                      United States District Judge




                                           Page 6 of 6
